Philips, P. J., Concurring.
In concurring in reversing and remanding this cause, I deem it but due to •counsel and the trial court to say what I understand we are all agreed on. While it is true there was no evidence, perhaps, to warrant the jury in inferring that the conductor was guilty of such rudeness or violence toward the plaintiff, in ejecting him from the cars, as would entitle him, on that account, to any exemplary damages, yet, as suggested in the opinion, there are other facts and circumstances in evidence which might not unreasonably warrant the jury in finding that the conductor’s conduct, in refusing the ticket and passage thereon to the plaintiff, was wanton and reckless, so as to justify punitory damages. The ticket showed on its face that it had been issued by the company, the day before, at the city of St. Louis, some two hundred miles from the town of Marshall. As Marshall was an intermediate point between St. Louis and Mt. Leonard station, the conductor, in assuming that the ticket had been used over the intermediate space between Marshall and Mt. *371Leonard, had to conclude that the passenger had, the evening before, passed up from St. Louis on this ticket, and that he had returned to Marshall, and was attempting to practice a fraud upon the company.
This was a presumption so violent as to indicate utter recklessness and want of common sense on the part of the conductor. In the first place, he had to assume that the conductor, who was on the train the plaintiff had gone on to Mt. Leonard, had neglected his duty in not taking up the ticket before the passenger got off at Mt. Leonard. In the second place, he had to assume that the plaintiff was acting fraudulently. The very fact that the plaintiff was in possession of the ticket, at a point short of Leonard, was a persuasive fact indicating to the conductor that the ticket had not been used over the whole route, to say nothing of the plaintiff’s assurances to him.” In relying upon a mere punch mark on the ticket, he saw fit to shut his eyes to every other reasonable presumption before him.
I have taken the trouble to add this, because I think it just to the lower courts and to counsel, to let them understand the whole view of the appellate court touching the case remanded, where it is to be re-tried on the very issues thus covered.
The jury, of course, are to determine the existence of malice, or wantonness, from all the facts and circumstances in evidence, without any special direction from the trial court indicating such facts and circumstances.